Citation Nr: 0121557	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  96-33 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis in both 
knees.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Wayne A Ehlers, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from May 1942 to October 
1945.  He was a prisoner of war of the German government from 
August 1943 to May 1945.  His decorations included the Air 
Medal and the Distinguished Flying Cross.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from August 1995 and April 1998 rating 
decisions of the Montgomery, Alabama, Department of Veterans 
Affairs (VA) Regional Office (RO).  In a December 1998 
decision, the Board denied an increased rating for service 
connected post-traumatic stress disorder and remanded the 
claim for service connection for arthritis in both knees for 
additional development.  The denial of an increased rating 
for post-traumatic stress disorder was the subject of an 
appeal to the Court of Appeals for Veterans Claims (Court).

The Court issued a joint Remand in October 1999 that vacated 
the Board's decision denying an increased rating for post-
traumatic stress disorder, and ordered the additional 
development of VA Medical Center outpatient clinic records.  
In September 2000, the Board remanded the appeal for 
development of the records identified by the Court and 
additionally ordered a VA psychiatric examination.  As for 
the claim for service connection for arthritis of both knees, 
the development ordered by the Board in its December 1998 
Remand has been accomplished and the issue is ready for 
appellate consideration.  The issue of entitlement to an 
increased rating for post-traumatic stress disorder is the 
subject of a Remand below.

In May 2000, the appellant submitted a statement in support 
of his claim that included new claims for service connection.  
These included claims for service connection for ischemic 
heart disease, all prisoner of war presumptive conditions, 
hearing loss, tinnitus, residuals of cold injury, peripheral 
neuropathy, and irritable bowel syndrome.  The Board refers 
the issue to the RO to take appropriate action with respect 
to this claim, as the Board does not have jurisdiction over 
these claims.  Absent a decision, a notice of disagreement, a 
statement of the case and a substantive appeal, the Board 
does not have jurisdiction of the issue.  Rowell v. Principi, 
4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993), 
Black v. Brown, 10 Vet. App. 279 (1997), Shockley v. West, 11 
Vet. App. 208 (1998).  


FINDINGS OF FACT

1.  The appellant was a prisoner of war of the German 
government from August 1943 to May 1945.

2.  The appellant is a combat veteran.

3.  The appellant has submitted contradictory assertions as 
to whether he had an inservice knee injury or inservice knee 
complaints.

4.  An inservice knee injury or disease was not identified at 
the time of separation from service.

5.  Osteoarthritis in both knees developed many years after 
separation from service.

6.  The weight of the probative medical evidence does not 
link the post-service development of osteoarthritis in both 
knees to service.

7.  The weight of the probative medical evidence has 
established that osteoarthritis in both knees is not post-
traumatic in origin.


CONCLUSION OF LAW

Osteoarthritis in the knees was not incurred in active 
service nor may it be presumed to have been incurred in 
active service, nor may it be presumed to have been incurred 
as a result of prisoner of war status.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2001); 38 C.F.R. §§ 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for arthritis in both knees.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1110 (West 2001).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).

Arthritis may be presumed to have been incurred in service, 
if the evidence shows that such disease became manifest to a 
degree of 10 percent within one year of separation from 
active service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1110, 
1112, 1113, (West 2001); 38 C.F.R. §§ 3.307, 3.309 (2000).

When a former prisoner of war who was interned or detained as 
such for not less than 30 days incurs post-traumatic 
osteoarthritis to a degree of 10 percent or more at any time 
after service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  These presumptions 
are rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2001); 38 C.F.R. §§ 3.307, 
3.309 (2000).

The appellant served in World War II and earned the Air 
Medal and the Distinguished Flying Cross in addition to 
other awards and citations.  The Board finds that he is a 
combat veteran.  With regard to combat veterans, 38 U.S.C.A. 
§ 1154(b) lightens the burden of a veteran who seeks 
benefits for an allegedly service-connected disease or 
injury and who allege that the disease or injury was 
incurred in, or aggravated by, combat service.  Jensen v. 
Brown, 19 F.3d 1413, 1416 (Fed. Cir. 1994).  Section 1154(b) 
sets forth a three-step, sequential analysis that must be 
undertaken when a combat veteran seeks benefits under the 
method of proof provided by the statute.  As the first step, 
it must be determined whether the veteran has proffered 
"satisfactory lay or other evidence of service incurrence 
or aggravation of such injury or disease."  38 U.S.C.A. 
§ 1154(b).  As the second step, it must be determined 
whether the proffered evidence is "consistent with the 
circumstances, conditions, or hardships of such service."  
Id.  The statute provides that if these two inquiries are 
met, the Secretary "shall accept" the veteran's evidence 
as "sufficient proof of service-connection," even if no 
official record of such incurrence exists.  Id.  Thus, if a 
veteran satisfies both of these inquiries mandated by the 
statute, a factual presumption arises that the alleged 
injury or disease is service-connected.  The presumption is, 
however, rebuttable.  The VA may rebut the presumption by 
presenting "clear and convincing evidence to the 
contrary."  Id.  Thus, as the third step in the analysis, 
it must be determined whether the government has met its 
burden of rebutting the presumption of service-connection by 
"clear and convincing evidence to the contrary."  Id.  
Collette v. Brown, 82 F.3d 389, 392-93 (1996).

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the rating decision, the Statement of 
the Case and Supplemental Statement of the Case issued during 
the pendency of this appeal, the appellant and his attorney 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the claim for service 
connection.  The appellant and the representative have been 
advised of the evidence that would by provided by the RO and 
the evidence to be provided by the claimant, and we note that 
the appellant has submitted evidence himself in support of 
his appeal.  The RO has made every reasonable effort to 
obtain relevant records adequately identified by the 
appellant.  All available service medical records were 
obtained and associated with the claims folder.  In September 
1958 the National Personnel Records Center certified that 
there were no additional service medical records.  The 
appellant has testified that he personally attempted to 
obtain the private medical records from the doctors he saw in 
the 1950's, but that every one is dead and the records were 
not obtainable.  It appears that all the available evidence 
identified by the appellant relative to this claim has been 
obtained and associated with the claims folder.  In December 
1998 the Board remanded the appeal for the development of 
additional medical evidence and for VA examination and 
opinion.  This has been accomplished.  See Stegall v. West, 
11 Vet. App. 268 (1998).  VA examinations were conducted in 
1995, 1998, and 2001, and a copy of the reports associated 
with the file.  At the time of the hearing conducted before 
the RO in April 1997, the duty to suggest evidence was met.  
38 C.F.R. § 3.103 (2000).  Furthermore, there is no 
indication from the appellant or the attorney that there is 
outstanding evidence which would be relevant to this claim, 
rather in a May 2001 letter the attorney indicated that there 
was no additional evidence.  When the Board addresses in a 
decision a question that has not been addressed by the RO, in 
this case the application of the VCAA which was passed during 
the pendency of the appeal, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Based on the cited findings regarding the development 
previously accomplished in this case, we hold that the 
appellant would not be prejudiced with our consideration of 
the appeal since the duty to assist the appellant has been 
met and no reasonable possibility exists that additional 
assistance would aid in substantiating the claim.  The 
appellant and the attorney were adequately informed of any 
deficiencies in the evidence by the RO and the appellant has 
not identified any other competent outstanding evidence.

The appellant testified before the RO in April 1997.  He was 
part of a crew of a B24 in World War II.  In August 1943, 
they were flying a bombing mission and the plane was hit.  
The plane crash-landed at sea.  They stayed overnight in the 
life rafts.  They were picked up the next afternoon by the 
Italians and initially taken to the hospital.  He did not 
remember receiving any treatment there.  He eventually was 
put on a train and sent to Stalag 17B where he stayed for 
about 18 months.  He never received any beatings.  He did not 
remember any swelling in his knees after the plane crash, but 
his pain was his least concern.  In the early 1950's he began 
having pains and began seeing a chiropractor.  He continued 
with the chiropractor until it stopped doing any good, which 
was in about the late 1980's.  About that time he underwent 
arthroscopic surgery to have fluid and debris removed from 
his knee.  He underwent total knee replacement on his left 
knee in September 1995 and was due to have the other knee 
replaced as well.  The appellant's wife testified that they 
were married in 1948 and he had all kinds of problems for 
which he sought chiropractic treatment.  She believed he had 
swelling in his knees at that time but she was not positive.

The report of physical examination at induction completed in 
May 1942 documented that there were no musculoskeletal 
defects.  His separation examination in October 1945 
indicated that there were no musculoskeletal defects.  

A VA examination was conducted in September 1958.  In the 
report of medical history, the appellant did not identify any 
complaints referable to his knees.  He reported current 
treatment for conditions not including any knee complaints.  
Examination of his musculoskeletal system revealed no 
limitation of motion in any joints and no muscle atrophy.

A VA examination was conducted in August 1963.  In the report 
of medical history, the appellant did not identify any 
complaints referable to his knees.  He had no current 
treatment.  Examination of his musculoskeletal system 
revealed good muscular development and no abnormalities of 
the muscles, bones or joints.  He had normal range of motion 
in all joints.

VA Medical Center X-ray examination of both knees in June 
1991 revealed bilateral degenerative changes.  There was a 
deformity of the lateral aspect of the plateau of the left 
tibia that was probably due to an old injury.  There was no 
acute fracture, dislocation or soft tissue swelling.  

Private medical records from Dr. Lichtenfeld documented 
office visits and treatment beginning in February 1993.  In 
March 1993 the appellant complained of pain in both knees.  
Examination revealed full range of motion with varus 
posturing of both knees.  Degenerative arthritis in both 
knees was diagnosed.  In March 1994 he underwent arthroscopy 
that revealed severe degenerative arthritis in the left knee.  
The remainder of the records indicated ongoing treatment for 
degenerative arthritis in the knees through November 1994.

A social work survey as part of a Prisoner of War protocol 
examination was conducted in June 1995.  At the time of his 
examination the appellant reported chronic back and knee pain 
as a result of injuries received when his plane crashed in 
service.  He stated that he had been going to various 
chiropractors and doctors for 25-years to deal with back and 
leg pain that originated during the war.

A VA examination was conducted in July 1995.  The appellant 
complained of knee pain.  The physician indicated no history 
of knee injury.  Examination of the knees was not indicated.

The appellant underwent left total knee replacement in 
September 1995.

In a letter dated in November 1995, Dr. Lichtenfeld indicated 
that it was well known that the B24 had a very poor 
performance history in crash landings on water, as was 
experienced by the appellant.  It invariably broke in two 
with a low survivability rate for the crewmembers.  The 
appellant had described being thrown severely from the 
aircraft as it broke up.  A trauma of this nature could most 
certainly have lead to the arthritis in the appellant's 
spine.  The doctor was unable to make any direct correlation 
between the plane crash and the arthritis in his knees.  The 
malnutrition and deprivation he endured as a prisoner of war 
could most certainly be a contributing factor to the 
arthritis in his knees.  In a letter received in December 
1995, Dr. Lichtenfeld confirmed that the appellant had 
degenerative arthritis in both knees.

VA Medical Center records dated in 1997 documented ongoing 
treatment for degenerative joint disease in the knees.  
Additional records from Dr. Lichtenfeld through 1997 
documented ongoing treatment for degenerative joint disease 
in the knees.

A VA examination was conducted in January 1998.  The 
physician indicated that he had reviewed the evidence of 
record and particularly Dr. Lichtenfeld's opinion.  He was 
personally aware that Dr. Lichtenfeld had been trained as a 
mechanical engineer prior to becoming a physician.  
Examination revealed degenerative arthritis of both knees, 
status post left total knee replacement.  The physician 
concluded that based on the history as well as a review of 
the records, that it could not be said with absolute medical 
certainty that his knee problems were due to the crash 
landing as well as his experiences as a prisoner of war.  
However, there was obviously a lack of medical records 
relating to any complaints at the time of the crash.  
Therefore, in order to give the appellant the benefit of the 
doubt, the physician concurred with Dr. Lichtenfeld's opinion 
that it was as likely as not that the crash as well and his 
prisoner of war experiences could have contributed to or 
accelerated the degenerative process in his knees.

The appellant underwent right total knee replacement in 
January 1998 for what was characterized as progressive 
osteoarthritis.

Dr. Becker's records between 1997 and 2000 documented ongoing 
chronic degenerative joint disease.  VA Medical Center 
records between 1998 and 2000 indicated degenerative joint 
disease.  In a December 1998 note the appellant had indicated 
that his knees hurt him all of the time secondary to prisoner 
of war trauma and a plane crash in the military.

A VA examination was conducted in April 2001.  The appellant 
had a history of onset of mild knee pain 10-15 years prior.  
The appellant's military history was noted.  On repeated 
questioning the appellant recalled no injury to either knee 
during service.  X-rays revealed bilateral knee arthroplasty.  
Based on the examination and history of pain in the 
appellant, the examiner concluded that in most likelihood, 
the appellant had degenerative hypertrophic osteoarthritis 
bilaterally for which a total prosthesis was required.  To 
consider either one of these joints as being an arthritic 
joint as a result of trauma would necessitate a significant 
injury with ongoing symptoms that dated from the date of the 
trauma.  The appellant denied any trauma to his knees 
following the plane crash and he denied any onset of pain 
between his departure from service until the onset of 
discomfort approximately 40 years later.  

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Direct service connection.

The Board has first considered whether service connection for 
arthritis of the knees is warranted on a direct basis.  
Service connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (1998); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
postservice symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).  Establishing direct service connection 
for a disability that was not clearly present in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992). 

Moreover, establishing service connection for a particular 
disability requires more than an allegation that the 
particular disability had its onset in service.  It requires 
evidence relevant to the requirements for service connection 
cited above.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
see also Murphy, 1 Vet. App. at 81.  The kind of evidence 
needed to prove a claim depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  Lay testimony is competent 
only when it regards features or symptoms of injury or 
illness, but may not be relied upon for establishing a 
medical diagnosis, be that a current diagnosis or one linking 
a current disability to service.  Layno v. Brown, 6 Vet. App. 
465. 469-70 (1994). 

Competent medical evidence of current disability has been 
presented.  All the medical evidence has established 
osteoarthritis in both knees that has led to total knee 
replacement bilaterally.

Arthritis in either knee was not diagnosed in service.  The 
appellant did not report an inservice knee injury until about 
1995 at the time of the Prisoner of War protocol social work 
examination.  He has since made retrospective assertions that 
he had the onset of knee pain since his inservice plane 
crash.  Although a lay person is not competent to diagnose a 
knee injury particularly, a lay person is competent to note 
the onset of knee pain and to report that he hurt his knees.  
However, based on the multiple contradictions in the record 
made by the appellant himself, the preponderance of the 
evidence is against a finding that there was an inservice 
knee injury.

Even the combat provisions of 38 U.S.C.A. § 1154(b) do not 
assist the appellant in this regard, as for the first step, 
it must be determined whether the veteran has proffered 
"satisfactory" lay or other evidence of service incurrence 
or aggravation of such injury or disease.  The preponderance 
of the evidence is against a finding that he has.  The Board 
is faced with equivocal testimony as to whether the appellant 
hurt his knees at the time of the plane crash, silence at the 
time of VA examinations in 1958 and 1963 where the appellant 
reported other inservice events, a Prisoner of War protocol 
examination where the appellant reported knee pain resulting 
from the plane crash, and repeated denials of any knee injury 
in service in the April 2001 examination.  This is a case 
where the appellant has at times both claimed and denied an 
inservice knee injury.  Although such an injury would be 
consistent with the circumstances, conditions, or hardships 
of his service, in the presence of contradictory assertions 
of an inservice knee injury, we do not find his lay testimony 
to be satisfactory evidence of such injury.  Therefore, the 
preponderance of the evidence is against a finding of an 
inservice knee injury and furthermore he is not entitled to a 
presumption that the inservice injury is service connected.  
Additionally, the reduced evidentiary burden provided for 
combat veterans relates only to the question of service 
incurrence, "that is, what happened then-- not the questions 
of either current disability or nexus to service, as to both 
of which competent medical evidence is generally required."  
See Libertine v. Brown, 9 Vet. App. 521, 524 (1966); Caluza, 
7 Vet. App. at 507.  As discussed next, this requirement also 
defeats the appellant's claim for service connection.

In his 1995 opinion, Dr. Lichtenfeld indicated that he was 
unable to make any direct correlation between the plane crash 
and the development of arthritis in the knees (although he 
was significantly more certain with regard to the development 
of arthritis in the appellant's back).  He indicated that the 
appellant's experiences as a prisoner of war could have been 
a contributing factor in the development of arthritis.  The 
VA physician in 1998 could not reach a conclusion regarding a 
nexus to service with medical certainty, however opined that 
it was as likely as not that the crash or prisoner of war 
experiences contributed or accelerated the degenerative 
process in the knees.  The VA physician in 2001 concluded 
that the arthritis was not post-traumatic as this would 
require a significant injury in service with ongoing symptoms 
from the date of trauma.  The VA opinions were reached after 
a review of all of the evidence, and Dr. Lichtenfeld's 
opinion had the benefit of his knowledge regarding the 
operation of the B24.  Medical opinions reached by review of 
the evidence of record that explain their conclusions are 
afforded a very high degree of probative value in the Board's 
consideration.  However, we must assign the highest degree of 
probative value to the opinion reached by the VA physician in 
2001 based on his explanation that a finding that the knee 
arthritis was post-traumatic in nature required a significant 
injury with ongoing symptoms from the date of trauma.  When 
compared to the record before the Board, that is, silence at 
separation from service regarding any knee injuries, silence 
for decades regarding any inservice injuries, equivocal 
reports by the appellant himself as to whether there were any 
inservice knee injuries, uncertainty by the appellant's wife 
in testimony as to whether there were knee problems 
immediately post-service, it is this 2001 opinion that is 
most closely based upon the actual facts that are of record.  
The opinion provided by the VA examiner in 1998 and Dr. 
Lichtenfeld's opinion at best conclude that either the crash 
or the prisoner of war deprivations contributed to the later 
development of arthritis in the knees.  These opinions are 
more equivocal and fail to provide any medical basis for why 
either the crash or prisoner of war experienced might have 
led to the development decades later of osteoarthritis in the 
knees, and are afforded a lesser degree of probative value as 
a result.  The weight of the more probative evidence is 
against a link between the post-service development of 
osteoarthritis in the knees and any inservice injury or 
event.

Presumptive service connection.

Arthritis may not be presumed to have been incurred in 
service, because there is no evidence of the disease manifest 
to any degree within one year of separation from active 
service.  The competent medical evidence does not reveal any 
degenerative changes in the knees until the 1990's.  
Degenerative arthritis in both knees was diagnosed by Dr. 
Lichtenfeld in March 1993.  The Board notes that the 
appellant has testified that he was treated in the 1950's for 
knee complaints, but we note that on VA examination in 1958, 
his knees were normal and degenerative joint disease was not 
identified.

Presumptive service connection for a Prisoner of War.

It has previously been established that the appellant is a 
former prisoner of war who was interned or detained as such 
for not less than 30 days.  A former prisoner of war who 
incurs post-traumatic osteoarthritis to a degree of 10 
percent or more at any time after service is entitled to a 
presumption of service connection.  No competent examiner has 
described the arthritis in the appellant's knees as post-
traumatic in nature as such.  The VA examiner in 2001 
concluded based on his review of the history and medical 
evidence that it was not.  In all of the private and VA 
Medical Center medical evidence, the various physicians have 
characterized the condition as osteoarthritis or degenerative 
joint disease, but have not indicated that it was post-
traumatic in nature.  We note although a prior injury was 
noted in one knee on X-ray in 1991, it was not linked at all 
to the degenerative changes identified in both knees.  In his 
1995 opinion, Dr. Lichtenfeld indicated that he was unable to 
make any direct correlation between the plane crash and the 
development of arthritis in the knees.  The VA physician in 
1998 opined that it was as likely as not that the crash or 
prisoner of war experiences contributed or accelerated the 
degenerative process in the knees.  Yet, in testimony, the 
appellant has expressly denied any beatings or other knee 
trauma as part of his prisoner of war experiences.  The 
opinion of the VA physician that it was as likely as not due 
to the crash is insufficient by itself to render the claim in 
equipoise.  This is a question requiring medical expertise 
and the appellant's lay assertions are not competent evidence 
on the question of whether his knee arthritis is post-
traumatic.  The preponderance of the evidence is against a 
finding that the appellant has post-service post-traumatic 
arthritis in his knees, therefore he is not entitled to a 
presumption of service connection as a former prisoner of 
war, and service connection cannot be granted.


ORDER

Service connection for arthritis in both knees is denied.



REMAND

Increased rating for post-traumatic stress disorder.

This appeal stems from a December 1998 Board decision that 
denied an increased rating for post-traumatic stress 
disorder, rated as 30 percent disabling.  In October 1999, 
the Court vacated that portion of the Board's decision and 
ordered the development of VA outpatient clinic records from 
the Mobile Mental Health Clinic for the period between 
December 1997 and the date of the Board's decision, December 
1998.  The Board remanded the appeal with directions for the 
RO to obtain those records and all current treatment records.  
In addition, the Board ordered a VA examination.  The 
examiner was to identify all psychiatric diagnoses and the 
symptoms attributable to each to the extent medically 
possible.  The examiner was to render an opinion as to the 
degree the symptoms attributable to post-traumatic stress 
disorder created social and industrial impairment in this 
appellant.

We have reviewed the development completed by the RO since 
the Board's Remand as well as the evidence previously 
submitted by the appellant.  Although current treatment 
records were developed, it does not appear that any of this 
evidence contains the outpatient mental health treatment 
records from the Mobile VA mental health clinic for the 
period December 1997 to December 1998.  

The VA psychiatric examination conducted in January 2001 
failed to comply with the Board's instructions.  
Specifically, although the examiner concluded that the 
appellant's major problems appeared to stem from dementia, 
the examiner did not clearly identify which symptoms were 
attributable to post-traumatic stress disorder and did not 
offer an opinion as to the degree these specific symptoms 
created social and industrial impairment.  We have noted that 
there is a handwritten note entitled "Chart Review" 
contained in the claims folder that appears to have been made 
by the VA psychiatrist who conducted the examination in 
question.  The note is largely illegible, so that if the 
specific concerns of the Board were addressed in this 
document, it cannot be so determined.

Finally, at the conclusion of the development, the RO did not 
issue a Supplemental Statement of the Case as is required.

A Remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Remand orders.  Where, as here, the Remand orders of the 
Board are not complied with, the Board itself errs in failing 
to insure compliance.  Stegall v. West, 11 Vet. App. 268 
(1998).

Accordingly, this appeal is REMANDED for the following 
action:

1.  The RO must obtain the VA outpatient 
psychiatric clinic records for the period 
between December 1997 and December 1998.  
If these records are unobtainable, 
written documentation of their 
unavailability must be placed in the 
claims folder.

2.  The appellant must be afforded a VA 
psychiatric examination.  The examination 
report should include a detailed account 
of all pathology found to be present.  
All clinical findings should be reported 
in detail.  Such tests as the examining 
physician deems necessary should be 
performed.  The physician should identify 
all psychiatric diagnoses, to include 
post-traumatic stress disorder and 
dementia if appropriate, and the symptoms 
attributable to each, to the extent 
medically possible.  The physician should 
describe how the symptoms of post-
traumatic stress disorder affect the 
appellant's social and industrial 
capacity.  Therefore, the entire claims 
folder, and a copy of this Remand must be 
made available to and be reviewed by the 
physician.  To this end, the physician 
should identify diagnostically all 
symptoms and clinical findings which are 
manifestations of the service-connected 
post-traumatic stress disorder, and 
render an opinion for the record as to 
the degree to which those specific 
symptoms and findings affect the 
appellant's ability to establish and 
maintain effective and favorable 
relationships with people (social 
impairment), and the degree to which they 
affect his reliability, productivity, 
flexibility, and efficiency levels in 
performing occupational tasks (industrial 
impairment).  The report of examination 
should include a complete rationale for 
all opinions expressed.  The physician 
should also assign a numerical code under 
the Global Assessment of Functioning 
Scale (GAF) for the degree of disability 
attributable to the appellant's service-
connected post-traumatic stress disorder.

3.  The appellant is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  The RO must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  The 
Remand serves as notice of the 
regulations.

4.  If upon completion of the above 
action, the claim remains denied, the 
case should be returned to the Board 
after compliance with all requisite 
appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 



